                IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION

UNITED STATES OF AMERICA                                       PLAINTIFF

v.                        No. 4:12-cr-275-DPM-1

FREDDIE SOLANO                                              DEFENDANT
Reg. No. 27295-009

                                 ORDER
        Solano has filed a notice of appeal and a motion to reconsider,
Doc. 292 & 293.       The notice deprives this Court of subject matter
jurisdiction. If the Court retained authority to reach the merits, it would
deny the motion to reconsider its 29 April 2021 final Order, Doc. 289:
Solano's petition is untimely, equitable tolling doesn't apply, and he
hasn't made a convincing showing of actual innocence. FED. R. Crv.
P. 62.l(a). Further, these aren't matters about which reasonable jurists
would disagree. Solano' s request for a certificate of appealability is
therefore denied, too. Slack v. McDaniel, 529 U.S. 473,484 (2000); 28 U.S.C.
§   2253(c)(1)-(2).
        So Ordered.


                                         D.P. Marshall Jr.
                                         United States District Judge
